Citation Nr: 0105811	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bronchial asthma, 
claimed as undiagnosed respiratory disorder.

2.  Entitlement to service connection for residuals of molar 
extraction.

3.  Entitlement to service connection for an asymptomatic, 
little, reducible umbilical hernia. 

4.  Entitlement to service connection for generalized 
arthralgia, including due to undiagnosed illness.

5.  Entitlement to service connection for residuals of right 
shoulder separation.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to March 1988 
and from January to September 1991.  His second period of 
service included active duty in the Southwest Asia theater of 
operations during the Gulf War.

The instant appeal arose from a June 1999 rating decision of 
the RO in San Juan, the Commonwealth of Puerto Rico, which 
denied claims for service connection for bronchial asthma, 
claimed as undiagnosed respiratory disorder; residuals of 
molar extraction; an asymptomatic, little, reducible 
umbilical hernia; generalized arthralgia, including due to 
undiagnosed illness; and residuals of right shoulder 
separation.


REMAND

It appears that the appellant was not represented at the time 
he was notified of the June 1999 rating decision on appeal.  
However, the Disabled American Veterans (DAV) subsequently 
prepared his August 1999 notice of disagreement in addition 
to a November 2000 informal hearing presentation.  A thorough 
review of the claims folder does not reveal a power of 
attorney (VA Form 21-22) designating the DAV as his 
representative.  In order for a recognized organization to be 
designated as an appellant's representative, an appellant 
must execute an Appointment of Veterans Service Organization 
as Claimant's Representative, VA Form 21-22.  38 C.F.R. 
§ 20.602 (2000).  While the Board regrets the delay, a remand 
is necessary in order to associate a completed power of 
attorney with the claims folder.  The appellant is advised 
that if he fails to return this form in a reasonable period 
of time, his appeal will proceed without his being 
represented.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

The RO should contact the appellant and 
inform him that, if he wishes to have the 
DAV or any other recognized organization 
to act as his representative before VA, 
he must submit a properly-executed power 
of attorney, VA Form 21-22, denoting such 
representation.  The RO should provide 
him with a blank VA Form 21-22 for this 
purpose.  He should be provided 
sufficient opportunity to secure such 
representation and to return the 
completed VA Form 21-22.  A copy of that 
form, and of all pertinent 
correspondences, should be made part of 
the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




